             Case 2:19-cv-00722-MJP Document 42 Filed 02/27/20 Page 1 of 5




 1                                                   THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT WASHINGTON
 9                                       AT SEATTLE

10   KENNETH I. DEANE,
                                                      Cause No. 2:19-cv-00722-MJP
11                                Plaintiff,
                                                      AMENDED STIPULATED MOTION
12         vs.                                        FOR DISCOVERY CONTINUANCE
                                                      AND ORDER [PROPOSED]
13   PACIFIC FINANCIAL GROUP, Inc., a
     Washington corporation, MEGAN P. MEADE,          NOTED ON MOTION CALENDAR:
14   an unmarried woman; NICOLAS B. SCALZO,           THURSDAY, FEBRUARY 27, 2020
     a married man; NICOLAS B. SCALZO and
15   EVA M. SCALZO, a marital community;
     JAMES C. MCCLENDON, a married man;
16   JAMES C. MCCLENDON and JOAN A.
     MCCLENDON, a marital community;
17   GAETAN T. SCALZO, a married man;
     GAETAN T. SCALZO and SHERRIE
18   SCALZO, a marital community,
19                                Defendants.
20
                                  I.     Joint Motion and Stipulation
21
            Plaintiff Kenneth Deane (“Plaintiff”) and Defendants The Pacific Financial Group,
22
     Megan Meade, Nicolas Scalzo, James McClendon, Gaetan Scalzo, and Sherrie Scalzo
23
     (“Defendants”), by and through their respective counsel, stipulate and jointly move the Court to
24

25                                                                      GORDON REES SCULLY
     STIPULATED MOTION FOR DISCOVERY
     CONTINUANCE – PAGE 1                                               MANSUKHANI, LLP
                                                                        701 5th Avenue, Suite 2100
                                                                        Seattle, WA 98104
                                                                        Telephone: (206) 695-5115
                                                                        Facsimile: (206) 689-2822
             Case 2:19-cv-00722-MJP Document 42 Filed 02/27/20 Page 2 of 5




 1   grant a continuance of discovery deadlines to allow more time to complete additional discovery

 2   before the trial date scheduled for July 13, 2020. The parties have exchanged initial discovery

 3   requests and transmitted supplemental requests.

 4          Good cause to continue the discovery deadlines exists as initial discovery has revealed

 5   the need to seek further discovery from the parties as well as third parties. Additionally,

 6   plaintiff’s counsel has had substantial administrative issues as a result of a change in staff that

 7   has delayed the answers and responses to timely discovery. These issues have now been

 8   resolved.

 9

10                         Event                            Current Deadline        Proposed Deadline
            Disclosure of expert testimony under
11                                                               12/16/19                 03/16/20
                       FRCP 26(a)(2)
12            All motions related to discovery                   01/15/20                 03/16/20
                     Discovery cutoff                            02/14/20                 04/14/20
13                  Dispositive motions                          03/16/20                 04/16/20
14          The parties have consented to this postponement. The parties, by and through their

15   undersigned counsel, stipulate to this motion and the following proposed order.

16          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

17          DATED this 26th day of February, 2020.

18                                                     GORDON REES SCULLY
                                                       MANSUKHANI LLP
19
                                                   By:      /s/ David W. Silke
20                                                       David W. Silke, WSBA #23761
                                                         Nicole E. Demmon, WSBA #45322
21                                                       701 Fifth Avenue, Suite 2100
                                                         Seattle, WA98104
22                                                       Telephone: (206) 695-5100
                                                         Facsimile: (206) 689-2822
23                                                       dsilke@grsm.com
                                                         ndemmon@grsm.com
24

25                                                                          GORDON REES SCULLY
     STIPULATED MOTION FOR DISCOVERY
     CONTINUANCE – PAGE 2                                                   MANSUKHANI, LLP
                                                                            701 5th Avenue, Suite 2100
                                                                            Seattle, WA 98104
                                                                            Telephone: (206) 695-5115
                                                                            Facsimile: (206) 689-2822
           Case 2:19-cv-00722-MJP Document 42 Filed 02/27/20 Page 3 of 5




 1                                     Attorneys for Defendants:
                                       Pacific Financial Group, Inc.;
 2                                     Megan P. Meade; Nicholas B. Scalzo and
                                       Eva M. Scalzo; James C. McClendon and
 3                                     Joan A. McClendon; and Gaetan T. Scalzo and
                                       Sherrie Scalzo
 4
                                       By:    /s/ Jon Howard Rosen_____________
 5                                           Jon Howard Rosen, WSBA #7543
                                             The Rosen Law Firm
 6                                           705 2nd Avenue, Suite 1200
                                             Seattle, WA 98104-1798
 7                                           (206) 652-1464 (phone)
                                             (206) 652-4161 (fax)
 8                                           jhr@jonrosenlaw.com
 9                                      Attorney for Plaintiff
                                        Kenneth Deane
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                           GORDON REES SCULLY
     STIPULATED MOTION FOR DISCOVERY
     CONTINUANCE – PAGE 3                                    MANSUKHANI, LLP
                                                             701 5th Avenue, Suite 2100
                                                             Seattle, WA 98104
                                                             Telephone: (206) 695-5115
                                                             Facsimile: (206) 689-2822
             Case 2:19-cv-00722-MJP Document 42 Filed 02/27/20 Page 4 of 5




 1                                      PROPOSED ORDER

 2          Based on the foregoing joint motion of the parties, and good cause appearing, therefore,

 3   IT IS HEREBY ORDERED THAT the discovery deadlines be moved as follows:

 4
                          Event                           Current Deadline        Proposed Deadline
 5
           Disclosure of expert testimony under
                                                               12/16/19                 03/16/20
 6                    FRCP 26(a)(2)
             All motions related to discovery                  01/15/20                 03/16/20
 7                  Discovery cutoff                           02/14/20                 04/14/20
                   Dispositive motions                         03/16/20                 04/16/20
 8
           DATED this ______ day of February, 2020.
 9

10                                              _________________________________________
                                                THE HONORABLE MARSHA J. PECHMAN
11                                              U.S. DISTRICT COURT JUDGE
12
     Presented by:
13
     GORDON REES SCULLY MANSUKHANI, LLP
14
     By:     /s/ David W. Silke
15         David W. Silke, WSBA #23761
           Nicole E. Demmon, WSBA #45322
16         701 Fifth Avenue, Suite 2100
           Seattle, WA98104
17         Telephone: (206) 695-5100
           Facsimile: (206) 689-2822
18         dsilke@grsm.com
           ndemmon@grsm.com
19
     Attorneys for Defendants:
20
     Pacific Financial Group, Inc.;
21   Megan P. Meade; Nicholas B. Scalzo and
     Eva M. Scalzo; James C. McClendon and
22   Joan A. McClendon; and Gaetan T. Scalzo and
     Sherrie Scalzo
23

24

25                                                                        GORDON REES SCULLY
     STIPULATED MOTION FOR DISCOVERY
     CONTINUANCE – PAGE 4                                                 MANSUKHANI, LLP
                                                                          701 5th Avenue, Suite 2100
                                                                          Seattle, WA 98104
                                                                          Telephone: (206) 695-5115
                                                                          Facsimile: (206) 689-2822
                             Case 2:19-cv-00722-MJP Document 42 Filed 02/27/20 Page 5 of 5




           1          By: /s/ Jon Howard Rosen_____________
                         Jon Howard Rosen, WSBA #7543
           2             The Rosen Law Firm
                         705 2nd Avenue, Suite 1200
           3             Seattle, WA 98104-1798
                         (206) 652-1464 (phone)
           4             (206) 652-4161 (fax)
                         jhr@jonrosenlaw.com
           5
                        Attorney for Plaintiff
           6            Kenneth Deane

           7

           8

           9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25                                                               GORDON REES SCULLY
                      STIPULATED MOTION FOR DISCOVERY
                      CONTINUANCE – PAGE 5                                MANSUKHANI, LLP
                                                                          701 5th Avenue, Suite 2100
                                                                          Seattle, WA 98104
                                                                          Telephone: (206) 695-5115
1199552/50318883v.1
                                                                          Facsimile: (206) 689-2822
